United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS               March 3, 2004
                           FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-40905
                          Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        JUANITA ROJAS-URESTE,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                       (L-01-CR-1203-ALL)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pursuant to this court’s 20 May 2003 order, (1) a transcript

of the rearraignment proceeding having been obtained and (2)

Juanita Rojas-Ureste’s pro se request for substitution of counsel

having been denied, counsel appointed to represent Rojas-Ureste has

renewed his request for leave to withdraw and has filed an amended

brief.   Rojas-Ureste   has   not   responded.   This   satisfies     the

procedures mandated by Anders v. California, 386 U.S. 738 (1967).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.
                               -2-

     Our independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw   is   GRANTED,   counsel   is   excused   from    further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.




                                2